               IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                       GREENSBORO DIVISION


PURESHIELD, INC. AND VIACLEAN
TECHNOLOGIES, LLC,

           Plaintiffs,                              Case No. 20-cv-1025

      v.                                            JURY TRIAL DEMANDED

INHOLD, LLC AND NOVALENT,
LTD.,

           Defendants.


                                     COMPLAINT

      Plaintiffs PureShield, Inc. (“PureShield”) and ViaClean Technologies, LLC

(“ViaClean”) (collectively, “Plaintiffs”) bring this Complaint against Defendants

Inhold,    LLC    (“Inhold”)   and    Novalent,   Ltd.   (“Novalent”)     (collectively,

“Defendants”), and hereby allege as follows:

                           NATURE OF THE ACTION

      1.     This is a civil action brought by Plaintiffs against Defendants for

(a) declaratory judgment arising under 28 U.S.C. §§ 2201 et seq. that Plaintiffs have

all substantial rights in and to ten (10) United States patents with full and unfettered

rights to practice, license, and enforce each of the patents under the patent laws of




      Case 1:20-cv-01025-NCT-LPA Document 1 Filed 11/13/20 Page 1 of 37
the United States pursuant to 35 U.S.C. §§ 1 et seq.,1 (b) breach of contract arising

under North Carolina law, (c) actual and constructive fraud arising under North

Carolina law, (d) unfair competition arising under North Carolina’s Unfair and

Deceptive Trade Practices Act—N.C. Gen. Stat. §§ 75 et seq., and (e) tortious

interference with existing and prospective business relations arising under North

Carolina law.

      2.     Plaintiffs are industry leaders in the field of sophisticated antimicrobial

products that provide lasting protection against pathogens on applied surfaces. Over

the years, PureShield has cemented its place at the forefront of providing and

commercializing antimicrobial technologies that combat the ubiquitous spread of

pathogens threatening everyday life—including dangerous viruses such as

COVID-19. More recently, PureShield has joined forces with its parent company

ViaClean to facilitate the supply of effective products in the critical fight against

pathogens.      Together, Plaintiffs provide nano-surface protectants such as

BIOPROTECT-500, -7200, and -RTU.


1
  The ten (10) patents at issue are: U.S. Patent No. 5,954,869 (“’869 patent”); U.S.
Patent No. 6,113,815 (“’815 patent”); U.S. Patent No. 6,120,587 (“’587 patent”);
U.S. Patent No. 6,762,172 (“’172 patent”); U.S. Patent No. 9,624,384 (“’384 patent);
U.S. Patent No. 9,744,120 (“’120 patent”); U.S. Patent No. 10,010,080 (“’080
patent”); U.S. Patent No. 10,328,020 (“’020 patent”); U.S. Patent No. 10,405,553
(“’553 patent”); and U.S. Patent No. 10,531,664 (“’664 patent”) (collectively, the
“PureShield Patents”). See Exs. A-J.


                                           2

      Case 1:20-cv-01025-NCT-LPA Document 1 Filed 11/13/20 Page 2 of 37
      3.     Plaintiffs’ products are based on antimicrobial formulations registered

with the Environmental Protection Agency (“EPA”), and the products are non-toxic,

non-leaching, and highly durable. In other words, Plaintiffs’ products are based on

chemistry that is safe for humans and the environment alike. When applied to a

surface or incorporated into a material, Plaintiffs’ products bond strongly to the

surface to create a micro-biostatic antimicrobial coating. This coating in turn forms

a nano bed of spikes electrically charged to attract pathogens and destroy them by

biomechanically piercing cells and rupturing their membranes. Plaintiffs’ products

have a shelf-life of at least one year, and can be applied to not only a variety of

porous and non-porous surfaces, but can also be incorporated into manufacturing

processes for textiles, plastics, and metals.      When applied to surfaces, the

formulations provide continuous protection against pathogens for up to 90 days.




See https://youtu.be/r2ZjGvJvdH4.

                                         3

      Case 1:20-cv-01025-NCT-LPA Document 1 Filed 11/13/20 Page 3 of 37
      4.     Plaintiffs’ EPA-registered products are today successfully used in

numerous public environments, including medical facilities, schools, households,

transportation, aviation, automotive interiors, marine vessels, commercial facilities,

hospitality, fitness centers, and correctional facilities. Unlike conventional products,

the Plaintiffs’ products do not include poisons, phenols, or heavy metals. Not only

are the chemical formulations safe and effective, they also avoid the formation of

super bugs that arise from the use of conventional antimicrobials.

      5.     To protect their rightful investments and patent rights, Plaintiffs have

been enforcing the PureShield Patents against infringers that have flooded the

market in recent years—especially after the COVID-19 pandemic began. Plaintiffs

have all substantial rights in and to the PureShield Patents, including the full and

unfettered rights to practice, license, and enforce the PureShield Patents under the

patent laws of the United States.       As detailed herein, Defendants knowingly

conveyed all substantial rights in and to the PureShield Patents to Plaintiffs by way

of a license agreement executed in 2014 (“License Agreement”). See Ex. K.

      6.     Defendants, however, are now actively undermining and contravening

the very same rights they have conveyed to Plaintiffs. Defendants have, in fact,

recently asserted in public court filings that Plaintiffs purportedly have no rights to

practice, license, or enforce any of the PureShield Patents. Defendants have also

perpetuated this false assertion through statements to customers and users in the

                                           4

      Case 1:20-cv-01025-NCT-LPA Document 1 Filed 11/13/20 Page 4 of 37
market. Moreover, Defendants have been actively colluding with competitors in an

effort to vitiate and improperly attempt to redistribute Plaintiffs’ rights to the

PureShield Patents. Defendants’ illegal activities even include direct collaboration

with accused infringers in violation of the License Agreement.            By actively

undermining Plaintiffs’ rights and commercial interests, Defendants have materially

breached their obligations under the License Agreement, engaged in unfair

competition, tortiously interfered with Plaintiffs’ existing and prospective business

relations, and defrauded Plaintiffs. Plaintiffs, therefore, file this action to protect

their investments, patent rights, and good will in the industry.

                                  THE PARTIES

      7.     PureShield, Inc. is a corporation organized and existing under the laws

of the State of Florida, with its principal place of business at 5500 North Military

Trail, Jupiter, Florida 33458. PureShield is a leading supplier of innovative and safe

antimicrobial solutions that combat the spread of pathogens. PureShield is a wholly-

owned subsidiary of ViaClean.

      8.     ViaClean Technologies, LLC is a limited liability company organized

and existing under the laws of the State of Pennsylvania, with its principal place of

business at 230 South Broad Street, Suite #1201, Philadelphia, Pennsylvania 19102.

ViaClean is a leading supplier of innovative and safe antimicrobial solutions that

combat the spread of pathogens.

                                          5

      Case 1:20-cv-01025-NCT-LPA Document 1 Filed 11/13/20 Page 5 of 37
       9.    Upon information and belief, Inhold, LLC is a limited liability company

organized and existing under the laws of the State of North Carolina, with its

principal place of business at 2319 Joe Brown Drive, Greensboro, North Carolina

27405. Upon information and belief, Inhold is owned in its entirety by Novalent,

Ltd.

       10.   Upon information and belief, Novalent, Ltd., formerly known as

Indusco, Ltd., is a corporation organized and existing under the laws of the State of

North Carolina, with its principal place of business at 2319 Joe Brown Drive,

Greensboro, North Carolina 27405. Upon information and belief, Novalent is the

sole member and owner of Inhold.

       11.   Upon information and belief, Inhold and Novalent share the same

corporate offices, have the same directors and officers, and are operated under the

same management.

                         JURISDICTION AND VENUE

       12.   This Court has subject matter jurisdiction over this action pursuant to

28 U.S.C. §§ 1331, 1332, 1338, 1367, and 2201.

       13.   This Court has personal jurisdiction over each of the Defendants.

Defendants have established minimum contacts within this forum such that the

exercise of jurisdiction over them would not offend traditional notions of fair play

and substantial justice. Specifically, Defendants maintain their principal place of

                                         6

       Case 1:20-cv-01025-NCT-LPA Document 1 Filed 11/13/20 Page 6 of 37
business in Greensboro, North Carolina, and thus are subject to this Court’s

jurisdiction. Moreover, Defendants regularly transact business in this Judicial

District and have committed and continue to commit in this Judicial District illegal

activities as alleged in this Complaint. Inhold has expressly consented to this Court’s

jurisdiction. Ex. K § VI(e). As Inhold’s legal representative, successor, or assign,

Novalent has equally consented to this Court’s jurisdiction. Id. § VI(c).

      14.    Venue is proper in this Judicial District pursuant to 28 U.S.C.

§§ 1391(b)–(d). Defendants maintain a regular and established place of business in

this Judicial District and have committed in this Judicial District illegal activities

that give rise to the controversies alleged in this Complaint.

                           FACTUAL BACKGROUND

                  History Leading Up To The License Agreement

      15.    The parties to this action share a historical relationship that informs the

framework and intent underlying the License Agreement. In January 2007, Messrs.

Joseph Raich and Joe Mason formed Inhold as a North Carolina limited liability

company—each having equal ownership and management rights. At the same time,

Mr. Mason owned and operated an entity formed in 1981 under the name Indusco,

Ltd. (“Indusco”). Indusco is now known as Novalent, a name change that occurred

in April 2020.




                                           7

      Case 1:20-cv-01025-NCT-LPA Document 1 Filed 11/13/20 Page 7 of 37
      16.    Inhold operated as merely a holding company for Indusco and the

management of the two entities substantially overlapped. That overlapping structure

and operational identity continues through today between Inhold and Novalent.

Novalent is now the sole member and owner of Inhold, and the two entities operate

from the same offices, have the same officers and management, and operate as a

single enterprise.

      17.    On July 13, 2007, Inhold acquired by assignment the ’869 patent, the

’815 patent, the ’587 patent, and the ’172 patent. Exs. L-O. Until the License

Agreement years later, Inhold did not license these patents to any third party after

they were acquired. Over the course of several years, a dispute arose between

Messrs. Raich and Mason regarding these acquired patents. Mr. Mason refused to

exploit the patent rights and abandoned any intent to enforce them or license them

for royalties to third parties. Mr. Mason, in fact, allowed the related U.S. Patent No.

6,469,120—that Inhold had also acquired on July 13, 2007—to lapse and become

abandoned for failure to pay the required maintenance fees.

      18.    In contrast, Mr. Raich expressed a vital interest in preserving and

exploiting the commercial and proprietary interests in these acquired patents. The

dispute ultimately ensued in an arbitration between the parties.

      19.    In July 2008, Mr. Raich formed PureShield as a Florida corporation.

PureShield is now a wholly-owned subsidiary of ViaClean.

                                          8

      Case 1:20-cv-01025-NCT-LPA Document 1 Filed 11/13/20 Page 8 of 37
      20.     In 2014, Mr. Mason—acting on behalf of and through Indusco (now

Novalent)—sought to acquire Mr. Raich’s ownership interests in Inhold. During

discussions, Mr. Raich expressed that he would sell his ownership only if PureShield

received a license from Inhold conveying all substantial rights to the PureShield

Patents. Importantly, Mr. Raich insisted that such a license from Inhold must include

full and unfettered rights to practice, license, and enforce the PureShield Patents as

well as other intellectual property related to PureShield’s business.

              The License Agreement Conveys All Substantial Rights

      21.     On September 30, 2014, Mr. Raich executed a Membership Purchase

Agreement that sold his Inhold ownership interests to Indusco (now Novalent)

subject to a license from Inhold that satisfied the conditions expressed by Mr. Raich.

On the same date, Mr. Raich signed a signature page to a purported license. As Mr.

Raich subsequently ascertained, the purported license did not comply with his

conditions.

      22.     On October 15, 2014, an “Amended and Restated License Agreement”

was executed between Inhold, Indusco (now Novalent), and PureShield. Ex. K. It

“amends, restates, and supersedes in its entirety that certain License Agreement

dated September 30, 2014.” Id. at Preamble. The License Agreement was the most

important and material consideration provided to PureShield in order for Indusco

(now Novalent) to acquire Mr. Raich’s ownership interests in Inhold.

                                          9

      Case 1:20-cv-01025-NCT-LPA Document 1 Filed 11/13/20 Page 9 of 37
      23.    The License Agreement defines the “LICENSED INTELLECTUAL

PROPERTY” as “the Patents, and reissues, continuations-in-parts, divisions, or

other U.S. patents issuing from applications filed by or for Licensor claiming priority

from or for substantially the same subject matter disclosed in the Patents, (ii) the

Trademarks and (iii) the EPA Registrations.” Id. at § I(a) (emphases added). The

PureShield Patents, therefore, include all patents identified in Exhibit A to the

License Agreement and “other U.S. patents issuing from applications filed by or for

Licensor . . . for substantially the same subject matter disclosed in the Patents.”

Id. (emphases added).

      24.    The License Agreement confers to PureShield unfettered, worldwide

rights to “make, use, sell, incorporate with other products, distribute, have made and

offer to sell PRODUCTS in the LICENSED TERRITORY: World Wide.” Id. at §

II. The products are defined as “solutions which embody the use of the LICENSED

INTELLECTUAL PROPERTY.” Id. at § I(c). It also grants PureShield unfettered

rights to sublicense the PureShield Patents. Id. at §§ VI(d), (i).

      25.    The License Agreement further confers the full and unfettered right to

“PureShield and its assigns and sublicensees [to] prosecute and bring any and all

actions for infringement of any of the LICENSED INTELLECTUAL PROPERTY by

third parties.”   Id. at § VI(i) (emphases added).        Pursuant to the clear and

unambiguous terms of the License Agreement, PureShield has the right to bring any

                                          10

     Case 1:20-cv-01025-NCT-LPA Document 1 Filed 11/13/20 Page 10 of 37
and all actions for infringement against any infringer without first providing any

notice to Defendants. Moreover, the License Agreement requires that “Licensor

[Inhold] shall reasonably cooperate with PureShield with respect to any such

action” brought by PureShield its assigns or sublicensees. Id. (emphasis added).

      26.    Importantly, the License Agreement also separately provides that “in

the event PureShield or its assigns or sublicensees is unable to prosecute or bring

any action for infringement of any of the LICENSED INTELLECTUAL

PROPERTY because such party lacks standing, Licensor [Inhold] shall, at

PureShield’s direction and expense, bring such action on behalf of PureShield or

its assign or sublicensee.” Id. (emphases added). Accordingly, PureShield has the

right to recover any infringement damages from enforcing the PureShield Patents,

with no obligation to share any such damages at all with Inhold or Novalent.

      27.    Pursuant to the License Agreement, PureShield is only required to pay

Indusco—not Licensor Inhold—a set purchase price for any “72% product

purchased by PureShield from Indusco.”          Id. at § III(a) (emphasis added).

PureShield is otherwise “not [] required to pay any royalty in connection with any

PRODUCT made, used, and/or sold by or for PureShield.” Id. at § III(c) (emphases

added). In other words, PureShield is neither required to purchase any products from

Inhold or Indusco (now Novalent), nor is it required to pay any royalties for products

made, used, or sold under the License Agreement.

                                         11

     Case 1:20-cv-01025-NCT-LPA Document 1 Filed 11/13/20 Page 11 of 37
      28.    In material consideration for obtaining Mr. Raich’s Inhold ownership

interests, the License Agreement conveys to PureShield an unfettered, worldwide

right to practice, license, and enforce the PureShield Patents without any royalty

requirements. Those are all substantial rights tantamount to an assignment under the

patent laws of the United States. PureShield, therefore, is the effective patentee

under United States patent law with all substantial rights tantamount to an

assignment of the PureShield Patents by the very terms of the License Agreement to

which Defendants are both signatories.

       The License Agreement Extends To And Is Binding Upon Novalent

      29.    The License Agreement is “binding upon and inure[s] to the benefit of

Licensor, its legal representatives, successors and assigns.” Id. § VI(c) (emphases

added). Upon information and belief, Indusco acquired all ownership rights to

Inhold in or around August 2015 and became Inhold’s sole member. Indusco is,

therefore, Inhold’s successor and is equally bound by the License Agreement. In

April 2020, Indusco changed its name to Novalent—which remains Inhold’s

successor.

      30.    Upon information and belief, Inhold and Indusco (now Novalent) are

also alter egos under North Carolina law. Upon information and belief, they have

been operating from the same offices, have the same officers and management, and

effectively operate as a single enterprise. Indusco is also expressly named as a party

                                         12

     Case 1:20-cv-01025-NCT-LPA Document 1 Filed 11/13/20 Page 12 of 37
to the License Agreement and Mr. Mason signed on behalf of both Inhold and

Indusco. See Ex. K.

                               The PureShield Patents

      31.    The License Agreement expressly identifies the ’869 patent, the

’815 patent, the ’587 patent, and the ’172 patent as PureShield Patents. The patent

that Mr. Mason allowed to lapse is crossed-out in Exhibit A and initialed by Mr.

Mason as “J.C.M.”. As defined by the License Agreement, the PureShield Patents

also include “other U.S. patents issuing from applications filed by or for Licensor

. . . for substantially the same subject matter disclosed in the Patents . . .” Ex. K at

§ I(a) (emphasis added). For at least the reasons stated above, Novalent is the

successor or alter ego of Inhold. In either case, Novalent is deemed the Licensor

under the License Agreement.

      32.    Starting in April 2015, several months after the License Agreement was

executed, Novalent began filing six patent applications for substantially the same

subject matter disclosed in the four patents that are identified in the License

Agreement. Those six new patent applications were ultimately allowed and issued

as the ’384 patent, the ’120 patent, the ’080 patent, the ’020 patent, the ’553 patent,

and the ’664 patent. These six patents are also PureShield Patents because they are

“for substantially the same subject matter” as the patents listed in the License

Agreement.

                                          13

     Case 1:20-cv-01025-NCT-LPA Document 1 Filed 11/13/20 Page 13 of 37
      33.   The PureShield Patents all disclose substantially similar subject matter

of water-stable organosilanes, including silanol quaternary ammonium compounds

(“SQACs”). SQACs are organic compounds and a category of organosilanes that

comprise a quaternary ammonium group as shown in the general structure (I):

                                       R6
                                                 X
                                       N
                                            R5
                                   n   R4
                                Si      OR 3
                        R 1O           OR2              (I)

      34.   SQACs comprise a silicon atom (orange) that is bound to three alkoxy

or hydroxy groups (red). In the case of alkoxy groups, groups R1 through R3

represent alkyl groups (i.e., hydrocarbon groups), such as methyl (CH3–) groups or

ethyl (CH3-CH2–) groups. In the case of hydroxy groups, groups R1 through R3

represent hydrogen atoms. The silicon atom is also bound, via an alkylene bridge

(i.e., a hydrocarbon bridge, highlighted in purple), to a quaternary ammonium group

(shown in green box). The quaternary ammonium group is made up of a nitrogen

atom (highlighted in blue) that has a permanent positive charge and that is bound to

three groups, labeled as groups R4 through R6. These groups R4 through R6 are

typically alkyl (i.e., hydrocarbon) groups or aromatic (i.e., cyclic hydrocarbon

groups with conjugated double bonds).

                                           14

     Case 1:20-cv-01025-NCT-LPA Document 1 Filed 11/13/20 Page 14 of 37
      35.      Because the nitrogen atom in SQACs has a permanent positive charge,

SQACs will be accompanied by a negatively charged counterion, represented by X-

in   general    structure   (I).    SQACs     such   as   3-(trimethoxysilyl)propyl

octadecyldimethyl       ammonium        chloride     (“Trimethoxy”)     and     3-

(trihydroxysilyl)propyl octadecyldimethyl ammonium chloride (“Trihydroxy”) can

be used as antimicrobial agents.




See generally PureShield Patents.

                                         15

     Case 1:20-cv-01025-NCT-LPA Document 1 Filed 11/13/20 Page 15 of 37
       36.    In the case of Trimethoxy, the silicon atom (orange) is bound to three

methoxy groups (red) and to an N,N-dimethyl-N-octadecyl ammonium group (green)

via a propylene bridge (highlighted in purple). In the case of Trihydroxy, the silicon

atom (orange) is bound to three hydroxy groups (red) and to an N,N-dimethyl-N-

octadecyl ammonium group (green) via a propylene bridge (highlighted in purple).

       37.    The structures of Trimethoxy and Trihydroxy are nearly identical—the

only difference being that Trimethoxy has three methoxy (–O-CH3) groups and

Trihydroxy has three hydroxy (–OH) groups. In fact, Trihydroxy is the direct result

of Trimethoxy being in water or an aqueous solution. See, e.g., Ex. A at 1:51-56. In

other words, providing Trimethoxy in an aqueous solution will hydrolyze it and thus

turn it into Trihydroxy:




                                          16

      Case 1:20-cv-01025-NCT-LPA Document 1 Filed 11/13/20 Page 16 of 37
      38.   SQACs like Trimethoxy and Trihydroxy bind to surfaces to form a thin,

durable coating on various surfaces, like metal, plastic, textiles, and wood. The

SQACs can bind to surfaces because the silanol portion (1) covalently binds to the

hydroxide or oxide moieties on surfaces and (2) homopolymerizes via a

condensation mechanism to form a durable, three-dimensional cross-linked polymer

matrix.




      39.   The resulting SQAC coatings are antimicrobial because the quaternary

ammonium portion attracts pathogens and disrupts their electrical equilibrium. Such

disruption causes the death of pathogen cells. Moreover, SQACs can bind to natural

and synthetic substrates to produce an antimicrobial coating on those substrates.



                                        17

     Case 1:20-cv-01025-NCT-LPA Document 1 Filed 11/13/20 Page 17 of 37
Id. at 1:47-63. That is, organosilane compounds like SQACs can attach to the

surface of various materials and form an antimicrobial layer on the surface of those

materials.

      40.    SQACs are applied to substrates by dissolving them in a solvent, such

as methanol, and applying the resulting SQAC solution to a substrate. Id. at 2:32-

52. However, these SQAC solutions can be toxic because of the solvent selected to

dissolve the SQAC. Id. at 2:32-43. To avoid solvent-associated toxicity, dissolving

organosilane compounds like SQACs in water is preferable. Id. at 2:52-59.

      41.    SQACs are, however, unstable in water. Id. at 2:7-10. As a result,

SQACs in water begin to lose effectiveness within a few hours. Id. at 2:10-13.

Moreover, SQACs self-condense—that is, SQAC molecules react with each other—

which increases the viscosity of SQAC formulations and makes them difficult to

apply to surfaces. Id. at 2:7-10, 2:13-15; see also Ex. E at 2:29-36.

      42.    The PureShield Patents all disclose and claim the use of stabilizers in

the SQAC aqueous formulations so as to achieve stabilization and prevent self-

condensation. See, e.g., Ex. E at 2:50-53, 3:5-21. By way of non-exhaustive

examples, these stabilizers include polyols, ethers, esters, carbonates, and essential

oils. See, e.g., Ex. A at 3:1-11; Ex. B at 3:6-13; Ex. D at 3:6-10; Ex. E at 3:11-21.

By including a stabilizer, the resulting aqueous SQAC formulations are stable and

have a long shelf-life. A review under proper application of United States patent

                                         18

     Case 1:20-cv-01025-NCT-LPA Document 1 Filed 11/13/20 Page 18 of 37
law shows that the six patents issued from Novalent’s application are “for

substantially the same subject matter disclosed in the Patents” that are expressly

identified in the License Agreement. Ex. K at § I(a) (emphasis added).

      43.      Applying principles of claim construction and interpretation of the

disclosures under federal patent law, a person skilled in the art would understand the

disclosed subject matters are substantially the same. See Ex. A at 28:15-23 (“It will

be apparent to those skilled in the art that various modifications and variations can

be made in the present invention without departing from the scope or spirit of the

invention. Other embodiments of the invention will be apparent to those skilled in

the art from consideration of the specification and practice of the invention disclosed

herein.”); see also Ex. B at 24:53-67; Ex. C at 28:28-37; Ex. D at 25:13-27.

      44.      All PureShield Patents are, therefore, properly included within the

scope of the License Agreement. PureShield, therefore, has all substantial rights in

and to these PureShield Patents tantamount to an assignment under United States

patent laws.

                     The License Agreement Remains In Force

      45.      The License Agreement is valid and remains in force. It provides that

“this Agreement shall continue in force from the date hereof and continue until all

of the following have occurred: (1) All of the registration terms of the Patents, any

reissues, continuations, continuations-in-parts, divisions, or other U.S. patents

                                          19

     Case 1:20-cv-01025-NCT-LPA Document 1 Filed 11/13/20 Page 19 of 37
issuing from applications filed by or for Licensor . . . for substantially the same

subject matter disclosed in the Patents have expired; (2) All of the registration terms

of the Trademarks have expired; and (3) All of the registration terms of the EPA

Registrations have expired.” Ex. K at § V(a) (emphases added).

      46.    The registration terms of at least six PureShield Patents are not expired.

Upon information and belief, the registration terms of the licensed trademarks and

EPA registrations have also not expired. The License Agreement, therefore, remains

in full force and effect.

                            Defendants’ Illegal Conduct

      47.    Since execution of the License Agreement, Defendants have engaged

in a pattern of undermining and obstructing Plaintiffs’ rights in and to the PureShield

Patents.

      48.    Within only months after knowingly conveying all substantial rights to

PureShield, Defendants began their misconduct by first concealing the filing of six

patent applications for substantially the same subject matter disclosed in the initial

four PureShield Patents. Defendants neither informed PureShield of these filings,

nor ensured that the initial four PureShield Patents are properly referenced in the

disclosures of the six new patent applications. Even though Inhold has been

traditionally the holding company for Novalent, Defendants instead named Indusco

(now Novalent) as the applicant for these applications. Upon information and belief,

                                          20

     Case 1:20-cv-01025-NCT-LPA Document 1 Filed 11/13/20 Page 20 of 37
this strategy was specifically crafted in an attempt to illegally circumvent the License

Agreement.

      49.    Plaintiffs have also recently learned that, during approximately the

same timeframe in 2015, Defendants began a campaign of undermining Plaintiffs’

exclusive rights to the PureShield Patents. Upon information and belief, Defendants

have attempted to further license the patents to third parties in direct contravention

of Plaintiffs’ exclusive rights. Upon information and belief, such third parties have

operated under the false assumption that they have a license—implied or

otherwise—to the PureShield Patents.

      50.    In doing so, Defendants have violated Plaintiffs’ rights to the

PureShield Patents. Plaintiffs became the effective patentee with the conveyance of

all substantial rights to the PureShield Patents. Defendants have violated Plaintiffs’

substantial rights conveyed under the License Agreement, including Plaintiffs’ full

and unfettered right to enforce the PureShield Patents against third parties.

      51.    Upon information and belief, Defendants have interfered with

Plaintiffs’ exclusive rights by selling compositions to competitors that use those

compositions in the manufacture of their own infringing products. Upon information

and belief, Defendants have known that the compositions are used in manufacturing

infringing products. Upon information and belief, Defendants have also known that

such infringing products are used directly to compete against Plaintiffs.

                                          21

     Case 1:20-cv-01025-NCT-LPA Document 1 Filed 11/13/20 Page 21 of 37
      52.    Upon information and belief, Defendants have engaged in this illegal

conduct to undermine Plaintiffs’ rights to the PureShield Patents. Defendants’

illegal conduct is in violation of the License Agreement, and in direct contravention

of the express intent underlying the conveyance of all substantial rights to Plaintiffs.

To acquire Mr. Raich’s ownership in Inhold, Defendants knowingly entered into a

binding License Agreement that grants PureShield all substantial rights to the

PureShield Patents—only to turn around and undermine the very same rights granted

to PureShield. Defendants’ deceptive and fraudulent conduct has been irreparably

harming Plaintiffs.

      53.    Defendants’ illegal campaign against Plaintiffs has consistently

escalated over the years. Recently, Defendants have asserted in public court filings

that Plaintiffs purportedly have no rights to practice, license, or enforce the

PureShield Patents. See Inhold, LLC and Novalent, Ltd. v. PureShield, Inc. et al.,

No. 20-cvs-4841 (N.C.B.C.) (“State Court Case”), at ECF No. 49.

      54.    In a letter to Plaintiffs sent on the day this complaint was filed,

Defendants have further asserted that Plaintiffs have no rights whatsoever in the

PureShield Patents. Upon information and belief, Defendants have also perpetuated

these false assertions through statements made to third parties in the antimicrobial

protectant industry, including Plaintiffs’ existing customers, potential customers,

and accused infringers that have received notices from Plaintiffs. See generally id.

                                          22

     Case 1:20-cv-01025-NCT-LPA Document 1 Filed 11/13/20 Page 22 of 37
      55.    Upon information and belief, Defendants have also been collaborating

with infringing competitors in direct violation of the License Agreement and in

derogation of Plaintiffs’ rights to the PureShield Patents. By way of example,

Plaintiffs have filed an infringement suit against Allied BioScience, Inc. See

PureShield Inc. v. Allied BioScience, Inc., No. 4:20-cv-00734-SDJ (E.D. Tex.).

Upon information and belief, Defendants have been directly collaborating with

Allied BioScience in connection with its defense in that litigation. See State Court

Case at ECF No. 49 at 6.

      56.    In a letter to Plaintiffs sent on the day this complaint was filed,

Defendants have even demanded that Plaintiffs dismiss the infringement action

against Allied BioScience. Defendants expressly threatened legal action against

Plaintiffs, if Plaintiffs refuse to dismiss the infringement action against Allied

BioScience. Defendants’ letter came from its counsel, but also copied counsel for

accused infringer Allied BioScience.

      57.    Moreover, Defendants have asserted in public court filings that

Plaintiffs sent “approximately a dozen” infringement notices to competitors.

See State Court Case at ECF No. 48.2 ¶ 120.         Upon information and belief,

Defendants have obtained this information through communications with accused

infringers. Id. ¶ 119.




                                        23

     Case 1:20-cv-01025-NCT-LPA Document 1 Filed 11/13/20 Page 23 of 37
      58.    Upon information and belief, Defendants are actively collaborating

with accused infringers in order to undermine Plaintiffs’ rights and interests.

Defendants are doing so even though, as Defendants are fully aware, Plaintiffs have

full and unfettered rights to enforce the PureShield Patents, and despite the License

Agreement’s express requirement that Defendants cooperate with PureShield—or

its assigns and sublicensees—in any infringement action brought to enforce the

PureShield Patents. See Ex. K at § VI(i).

      59.    As a result of Defendants’ illegal conduct, Plaintiffs have been and

continue to be irreparably and monetarily harmed. Plaintiffs have all substantial

rights to the PureShield Patents under United States patent law and should be

afforded the opportunity to exercise those rights without Defendants’ continuous and

illegal impediments to such a rightful exercise.

                  COUNT I: DECLARATORY JUDGMENT

      60.    Each of the allegations set forth in Paragraphs 1-59 of this Complaint

is incorporated by reference and realleged.

      61.    Plaintiffs and Defendants are parties to and bound by the License

Agreement.    As conveyed through the License Agreement, Plaintiffs have all

substantial rights in and to the PureShield Patents tantamount to an assignment under

United States patent law. In accordance with these rights, Plaintiffs have been




                                         24

     Case 1:20-cv-01025-NCT-LPA Document 1 Filed 11/13/20 Page 24 of 37
enforcing the PureShield Patents under 35 U.S.C. §§ 271 et seq. against accused

infringers that practice the PureShield Patents without Plaintiffs’ authorization.

      62.    Defendants have asserted in public court filings that Plaintiffs

purportedly have no rights to practice, license, or enforce the PureShield Patents. In

a recent letter to Plaintiffs, Defendants have similarly charged that Plaintiffs have no

rights whatsoever in the PureShield Patents.

      63.    In that letter, Defendants also expressly demanded that Plaintiffs

dismiss an ongoing infringement action against a third-party infringer. Defendants

threatened legal action against Plaintiffs, if that infringement action against Allied

BioScience is not voluntarily dismissed. Moreover, Defendants threatened to seek

any and all appropriate legal protection and remedy against Plaintiffs with respect to

the ownership of the PureShield Patents.

      64.    As pleaded in Paragraphs 15-59, Defendants have engaged in concerted

efforts to undermine Plaintiffs’ rights in and to the PureShield Patents. Defendants

have actively collaborated with infringing competitors in direct violation of the

License Agreement and in derogation of Plaintiffs’ rights to the PureShield Patents.

      65.    Defendants’ assertions and actions give rise to an actual and justiciable

controversy between the parties regarding the allocation of rights with respect to the

PureShield Patents, including whether Plaintiffs have the rights to practice, license,

and enforce the PureShield Patents.

                                          25

     Case 1:20-cv-01025-NCT-LPA Document 1 Filed 11/13/20 Page 25 of 37
      66.    Plaintiffs, therefore, bring this action for declaratory judgment that

Plaintiffs have all substantial rights to the PureShield Patents tantamount to an

assignment, including the full and unfettered, worldwide rights to practice, license,

and enforce the PureShield Patents. Plaintiffs have been and will continue to be

irreparably harmed absent an injunction against Defendants.

                    COUNT II: BREACH OF CONTRACT

      67.    Each of the allegations set forth in Paragraphs 1-66 of this Complaint

is incorporated by reference and realleged.

      68.    Upon information and belief, Defendants have breached the License

Agreement in violation of North Carolina law.

      69.    Plaintiffs and Defendants are parties to and bound by a valid contract.

The License Agreement is “binding upon and inure[s] to the benefit of Licensor, its

legal representatives, successors and assigns.” Id. § VI(c) (emphases added). Upon

information and belief, Indusco acquired all ownership rights to Inhold and is

Inhold’s sole member. Indusco is, therefore, Inhold’s successor and is equally bound

by the License Agreement. Indusco has changed its name to Novalent—which

remains Inhold’s successor.

      70.    Upon information and belief, Inhold and Indusco (now Novalent) are

also alter egos under North Carolina law. They operate from the same offices, have

the same officers and management, and effectively operate as a single enterprise.


                                         26

     Case 1:20-cv-01025-NCT-LPA Document 1 Filed 11/13/20 Page 26 of 37
Indusco (now Novalent) is also expressly named as a party to the License Agreement

and Mr. Mason signed on behalf of both Inhold and Indusco. Ex. K.

       71.   The License Agreement is also binding upon and inures to the benefit

of PureShield and its successors, assigns, and sublicensees. Id. § VI(d). PureShield

is a wholly-owned subsidiary of ViaClean. ViaClean is, therefore, PureShield’s

successor and assign based on the “sale or transfer of all or substantially all of the

business to which this [License] Agreement pertains.” Id.

       72.   As pleaded in Paragraphs 15-59, Defendants have breached the terms

of the License Agreement in several respects.           Upon information and belief,

Defendants have consistently engaged in concerted efforts to undermine and vitiate

Plaintiffs’ rights in and to the PureShield Patents. Defendants’ actions are in

violation of the express terms of the License Agreement and constitute a material

breach of the License Agreement.

       73.   Upon information and belief, Defendants have attempted to either

license the patents to third parties or authorize third parties to practice the PureShield

Patents in direct contravention of Plaintiffs’ rights under the License Agreement.

In doing so, Defendants have violated and contravened Plaintiffs’ rights, including

the full and unfettered rights to enforce the PureShield Patents against any third

parties.




                                           27

     Case 1:20-cv-01025-NCT-LPA Document 1 Filed 11/13/20 Page 27 of 37
      74.    Defendants have further sought to vitiate Plaintiffs’ rights under the

License Agreement by asserting in public court filings that Plaintiffs purportedly

have no rights to practice, license, or enforce the PureShield Patents.           Upon

information and belief, Defendants have further perpetuated this false assertion

through statements made to third parties in the antimicrobial protectant industry.

These actions are in direct contravention of the License Agreement and constitute a

material breach of the License Agreement.

      75.    Upon information and belief, Defendants have also been cooperating

with infringing competitors in violation of the License Agreement.                Upon

information and belief, Defendants have been collaborating with Allied BioScience

in defending against the infringement suit brought by Plaintiffs.

      76.    In a recent letter to Plaintiffs, Defendants have even demanded that

Plaintiffs dismiss the infringement action against Allied BioScience. Defendants

expressly threatened legal action against Plaintiffs, if the infringement action against

Allied BioScience is not voluntarily dismissed. Defendants’ letter came from its

counsel, but also copied counsel for accused infringer Allied BioScience.

      77.     Moreover, Defendants have recently asserted in public court filings

that Plaintiffs sent “approximately a dozen” infringement notices to competitors.

See State Court Case at ECF No. 48.2 ¶ 120.            Upon information and belief,

Defendants have obtained this information directly through communications with

                                          28

     Case 1:20-cv-01025-NCT-LPA Document 1 Filed 11/13/20 Page 28 of 37
accused infringers. Defendants, in fact, indicate that this information was not

obtained from Plaintiffs. Id. ¶ 119.

      78.    Upon information and belief, Defendants are thus cooperating with

Allied BioScience and other accused infringers to the detriment of Plaintiffs and in

direct violation of the License Agreement. By way of its collaboration with accused

infringers, Defendants have breached their express obligations to cooperate with

PureShield—or its assigns and sublicensees—in any infringement action brought to

enforce the PureShield Patents. See Ex. K at § VI(i). Moreover, Defendants’

statements and actions contravene Plaintiffs’ full and unfettered rights to enforce the

PureShield Patents under the License Agreement.

      79.    Defendants’ illegal actions constitute a material breach of the License

Agreement. As a result of Defendants’ breach of contract, Plaintiffs have been and

continue to be irreparably and monetarily harmed.

                               COUNT III: FRAUD

      80.    Each of the allegations set forth in Paragraphs 1-79 of this Complaint

is incorporated by reference and realleged.

      81.    Upon information and belief, Defendants have defrauded Plaintiffs in

violation of North Carolina law. As pleaded in Paragraphs 15-59, Defendants have

engaged in conduct that amounts to either actual or constructive fraud under North

Carolina law.


                                          29

     Case 1:20-cv-01025-NCT-LPA Document 1 Filed 11/13/20 Page 29 of 37
      82.    In particular, the License Agreement was based on representations by

Inhold and Indusco (now Novalent) in 2014, that Indusco (now Novalent) will

acquire a majority ownership stake in Inhold in return for and subject to PureShield

acquiring all substantial rights in and to the PureShield Patents. Those include full

and unfettered, worldwide rights to practice, license, and enforce the PureShield

Patents. These rights were the most important and material consideration provided

to PureShield in order for Indusco (now Novalent) to acquire the ownership interests

in Inhold.

      83.    Inhold and Indusco (now Novalent) knew that the rights to and in the

PureShield Patents were the most material consideration for the transaction. The

parties executed a Membership Purchase Agreement that sold the Inhold ownership

interests to Indusco (now Novalent) subject to a license from Inhold to PureShield—

a license agreement that Indusco (now Novalent) also signed. The parties knew that

such license from Inhold must convey all substantial rights to the PureShield Patents

and that the plain terms of that agreement were tantamount to an assignment under

United States patent law. Importantly, Mr. Raich stated that the license from Inhold

must include full and unfettered rights to practice, license, and enforce the

PureShield Patents as well as other intellectual property related to PureShield’s

business.




                                         30

     Case 1:20-cv-01025-NCT-LPA Document 1 Filed 11/13/20 Page 30 of 37
       84.    The circumstances surrounding the License Agreement created the

relation of confidence between the parties. Based on these circumstances and the

understanding of the parties, Novalent would acquire the ownership rights in Inhold

from PureShield’s principal in exchange for Inhold’s conveyance of all substantial

rights in and to the PureShield Patents to PureShield.

       85.    PureShield relied on these representations to consummate the

transaction. Novalent and Inhold received the benefit by taking advantage of the

trust, only to turn around and wage a campaign against PureShield’s intended and

conveyed rights under the License Agreement. Upon information and belief, Inhold

and Indusco (now Novalent) intended to deceive PureShield by subsequently

undermining PureShield’s rights acquired in and to the PureShield Patents.

       86.    Upon information and belief, Defendants have since engaged in a

campaign to undermine and vitiate the rights granted to PureShield under this

transaction. By way of example, Defendants have sought to license and authorize

third parties to practice the PureShield Patents. As pleaded in Paragraphs 15-79,

Defendants have also directly colluded with accused infringers in derogation and

violation of Plaintiffs’ rights.

       87.    Defendants’ actions constitute actual or constructive fraud under North

Carolina law. As a result of Defendants’ fraud, Plaintiffs have been and continue to

be irreparably and monetarily harmed.

                                         31

     Case 1:20-cv-01025-NCT-LPA Document 1 Filed 11/13/20 Page 31 of 37
                    COUNT IV: UNFAIR COMPETITION

      88.   Each of the allegations set forth in Paragraphs 1-87 of this Complaint

is incorporated by reference and realleged.

      89.   Upon information and belief, Defendants have been unfairly competing

and continue to unfairly compete with Plaintiffs in violation of North Carolina’s

Unfair and Deceptive Trade Practices Act under N.C. Gen. Stat. §§ 75 et seq.

      90.   Upon information and belief, Defendants have engaged in a pattern of

unfair competition against Plaintiffs. Upon information and belief, Defendants have

been attempting to license and authorize third parties to practice the PureShield

Patents in violation and derogation of Plaintiffs’ rights. Upon information and

belief, such third parties have operated under the false assumption that they have a

license—implied or otherwise—to the PureShield Patents.

      91.   Upon information and belief, Defendants have interfered with

Plaintiffs’ exclusive rights by selling compositions to competitors that use those

compositions in the manufacture of their own infringing products. Upon information

and belief, Defendants have known that the compositions are used in manufacturing

infringing products. Upon information and belief, Defendants have also known that

such infringing products are used directly to compete against Plaintiffs in the same

market.




                                        32

     Case 1:20-cv-01025-NCT-LPA Document 1 Filed 11/13/20 Page 32 of 37
      92.    Upon information and belief, Defendants have been actively

collaborating with infringing competitors in derogation of Plaintiffs’ rights to the

PureShield Patents and in derogation of the resulting market exclusivity. Upon

information and belief, Defendants have been directly collaborating with accused

infringers such as Allied BioScience.

      93.    Recently, Defendants have also asserted that Plaintiffs purportedly

have no rights to practice, license, or enforce the PureShield Patents.           Upon

information and belief, Defendants have also perpetuated these false assertions

through statements made to third parties in the antimicrobial protectant industry,

including Plaintiffs’ existing customers, potential customers, and accused infringers

that have received notices from Plaintiffs.

      94.    Defendants’ illegal actions affect commerce by usurping Plaintiffs’

rights and unlawfully conferring them on third parties in the market. Plaintiffs have

all substantial rights in and to the PureShield Patents, including the right to exclude

any third parties from practicing the PureShield Patents. Moreover, Defendants’

unfair competition affects commerce by inducing market competition through the

infringement of intellectual property rights.

      95.    As a direct and proximate result of Defendants’ unfair competition,

Plaintiffs have suffered a loss of market share, reduction in the value of its business,

and extensive costs to counteract Defendants’ illegal actions.

                                          33

     Case 1:20-cv-01025-NCT-LPA Document 1 Filed 11/13/20 Page 33 of 37
       96.    Defendants’ unfair competition has caused, is causing, and continues to

be causing immediate and irreparable injury to Plaintiffs, both by direct diversion of

sales and by harming Plaintiffs’ reputation and good will in the industry.

                   COUNT V: TORTIOUS INTERFERENCE

       97.    Each of the allegations set forth in Paragraphs 1-96 of this Complaint

is incorporated by reference and realleged.

       98.    Upon information and belief, Defendants have tortiously interfered and

continue to tortiously interfere with Plaintiffs’ existing and prospective business

relations in violation of North Carolina’s tortious interference common law.

       99.    Upon information and belief, Defendants have been representing to

third parties that they have the exclusive rights to the PureShield Patents and that

Plaintiffs purportedly have no rights to practice, license, or enforce the PureShield

Patents. As a result of these false representations, Defendants have intentionally

induced third parties not to maintain or enter into contractual relations with

Plaintiffs.

       100. Upon information and belief, these third parties include existing

customers, potential customers, and accused infringers that have received

infringement notices from Plaintiffs. Upon information and belief, such third parties

would have otherwise maintained or entered into contractual relations with

Plaintiffs.


                                         34

     Case 1:20-cv-01025-NCT-LPA Document 1 Filed 11/13/20 Page 34 of 37
      101. Defendants’ interference with such existing and prospective business

relations was not done in the legitimate exercise Defendants’ rights. Under the

License Agreement, Defendants lack any basis for the assertion that Plaintiffs cannot

practice, license, or enforce the PureShield Patents.

      102. As a direct and proximate result of Defendants’ misconduct, Plaintiffs

are being and will continue to be suffering injury in the form of actual damages,

including lost sales and lost profits.

                              PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs respectfully request that this Court enter judgment

in Plaintiffs’ favor as follows:

      A.     Declaring that Plaintiffs have all substantial rights in and to the

             PureShield Patents, including the full and unfettered rights to practice,

             license, and enforce the PureShield Patents;

      B.     Permanently enjoining and restraining Defendants and their officers,

             agents, employees, and those acting in privity with them, from further

             asserting in any form that Plaintiffs do not have the rights to practice,

             license, and enforce the PureShield Patents;

      C.     Finding that Defendants have breached the License Agreement in

             violation of North Carolina law;




                                         35

     Case 1:20-cv-01025-NCT-LPA Document 1 Filed 11/13/20 Page 35 of 37
 D.   Finding that Defendants have actually and constructively defrauded

      Plaintiffs in violation of North Carolina law;

 E.   Finding that Defendants have unfairly competed against Plaintiffs in

      violation of North Carolina’s Unfair and Deceptive Trade Practices Act

      under N.C. Gen. Stat. §§ 75 et seq.;

 F.   Finding that Defendants have tortiously interfered with Plaintiffs’

      prospective business relations in violation of North Carolina Tortious

      Interference law;

 G.   Permanently enjoining and restraining Defendants and their officers,

      agents, employees, and those acting in privity with them, from further

      breaching the License Agreement, perpetuating the actual and

      constructive fraud on Plaintiffs, unfairly competing against Plaintiffs,

      and tortiously interfering with Plaintiffs’ existing and prospective

      business relations;

 H.   Awarding Plaintiffs damages, including lost profits, disgorgement of

      profits obtained by Defendants, and treble damages;

 I.   Awarding Plaintiffs reasonable attorney fees, costs, and expenses;

 J.   Awarding pre-judgment and post-judgment interest to compensate

      Plaintiffs for the damages it sustained; and

 K.   Awarding Plaintiffs any further relief the Court deems just and proper.

                                  36

Case 1:20-cv-01025-NCT-LPA Document 1 Filed 11/13/20 Page 36 of 37
                                    JURY DEMAND

       Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs hereby demand

a trial by jury on all issues so triable.

Dated: November 13, 2020                     /s/ Jacob Z. Zambrzycki
                                             ———————————————
                                             Brian Paul Gearing
                                               (special appearance to be filed)
                                             Jacob Z. Zambrzycki (Bar No. 056223)
                                             CROWELL & MORING LLP
                                             590 Madison Avenue, 20th Floor
                                             New York, NY 10022-2524
                                             Tel: (212) 223-4000
                                             Fax: (212) 223-4134
                                             bgearing@crowell.com
                                             jzambrzycki@crowell.com

                                             Ali H.K. Tehrani
                                               (special appearance to be filed)
                                             Joshua M. Rychlinski
                                               (special appearance to be filed)
                                             Siri Rao
                                               (special appearance to be filed)
                                             Karla I. Arias
                                               (special appearance to be filed)
                                             CROWELL & MORING LLP
                                             1001 Pennsylvania Avenue, N.W.
                                             Washington, DC 20004-2595
                                             Tel: (202) 654-2500
                                             Fax: (202) 628-5116
                                             atehrani@crowell.com
                                             jrychlinski@crowell.com
                                             srao@crowell.com
                                             karias@crowell.com

                                             Attorneys for Plaintiffs PureShield, Inc.
                                             and ViaClean Technologies, LLC


                                            37

     Case 1:20-cv-01025-NCT-LPA Document 1 Filed 11/13/20 Page 37 of 37
